Citation Nr: 0019418	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for a scar on the left 
middle finger. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


REMAND

The veteran had active service from June 1968 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In a September 1998 
rating decision, the RO granted service connection for a scar 
on the right shoulder and denied service connection for PTSD, 
a scar on the left middle finger and residuals of a right 
knee injury.  The veteran submitted a notice of disagreement 
with the RO's denial of service connection for PTSD, 
residuals of a right knee injury and scar on the left middle 
finger, specifically mentioning all three.  However, the RO 
promulgated a Statement of the Case which addressed only the 
issue of entitlement to service connection for PTSD.  In a 
precedent decision, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) has held that, where the record contains a Notice of 
Disagreement (NOD) as to an issue, but no Statement of the 
Case (SOC), the issue must be remanded to the RO to issue an 
SOC, and to provide the veteran an opportunity to perfect the 
appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

In regard to the issue of service connection for PTSD, the 
claims file shows that service connection was originally 
denied by a rating decision of August 1991.  The veteran 
subsequently perfected an appeal with that determination but 
in a statement received at the RO in September 1997, he wrote 
that he "would drop" his appeal in favor of a local hearing 
at the Waco RO if possible.  A subsequent memo in the file, 
apparently written by RO personnel, notes that the veteran 
withdrew his appeal for a hearing.  

The veteran was afforded a VA examination in June 1998, and 
by a September 1998 rating decision the RO denied service 
connection, in part, for PTSD, noting that a "reopened 
claim" had been received on September 9, 1997, in reference 
to the veteran's statement that he would drop his appeal in 
favor of a local hearing.  A hearing before an RO hearing 
officer was scheduled for June 28, 1999 and although it 
appears that the hearing was held, a transcript is not in the 
claims file.  Since the veteran's testimony is evidence, the 
transcript must be obtained.  An SOC issued in July 1999 
addresses the issue of service connection for PTSD, noting 
that the claim was received on September 9, 1997 and that the 
veteran appeared at an RO hearing on June 28, 1999.  The SOC 
does not mention the finality of unappealed rating decisions 
or what constitutes new and material evidence.  

In view of the forgoing matters the case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should associate a written 
transcript of the veteran's June 28, 1999 
RO hearing with the claims file.  If such 
is not available, the veteran must be so 
advised and offered the opportunity for 
another RO hearing. 

3.  The RO must consider the matter of 
the veteran's statement received on 
September 9, 1997, indicating that he 
"would drop" his appeal in favor of an 
RO hearing, along with the fact that in 
October 1998, following a September 1998 
rating decision that denied service 
connection for PTSD, along with a finger 
scar 
and knee disability, the representative 
submitted a statement characterized as a 
notice of disagreement with all three 
issues.  The RO must explain on the 
record 




whether the veteran's original claim for 
service connection for PTSD was 
effectively withdrawn and, if so, address 
the matter of finality of unappealed 
rating decisions and whether new and 
material evidence has been submitted to 
reopen the claim, specifically 
identifying any evidence deemed to be new 
and material.  

3.  The RO should issue a Supplemental 
Statement of the Case (SSOC) addressing 
the matters noted in the previous 
paragraph and providing the laws and 
regulations on the finality of unappealed 
rating decisions and the provisions of 
38 C.F.R. § 3.156(a), if applicable.  The 
SSOC must also address the issues of 
service connection for residuals of a 
right knee injury and for a scar on the 
left middle finger, with notice to the 
veteran of the requirements for 
perfecting timely appeals as to these 
issues.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


